DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
Summary
The Applicant’s arguments and claim amendments filed January 26, 2022 have been entered into the file. Currently, claims 1, 6, and 8 are amended; claims 2, 4, and 5 are cancelled; claims 9 and 10 are withdrawn; resulting in claims 1, 3, 6-8, and 11 pending for examination.


Claim Interpretation
Regarding claim 1, in the limitation reciting “wherein the nonwoven fabric layer is a light-transmitting nonwoven fabric layer made of PET or PE”, the acronym “PE” is interpreted to mean “polyethylene”, as defined in [0083] of the instant specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the limitation reciting “an adhesive layer is provided on the exposed surface portion of the second transparent base material” is new matter that is not supported by the original specification.
The current language of the claim appears to require that an adhesive layer is provided on the second transparent base material on the surface that faces the nonwoven fabric layer (i.e. disposed between the second transparent base material and the nonwoven fabric layer). The instant specification, however, does not appear to disclose this specific layer arrangement.
On page 4 of the remarks filed 01/26/2022, the Applicant submits that the amendments to claim 6 are supported at least by paragraphs [0033] and [0082] of the original specification. It is acknowledged that the disclosure of the cutout portion (10) of the nonwoven fabric layer (9) in paragraph [0082] and Fig. 7C is sufficient to provide support for the limitation of claim 6 directed to the nonwoven fabric layer having a pattern of a specific shape through which the second transparent base material is exposed.
However, the disclosure of paragraph [0033], which states that the adhesive layer “may be provided on a surface of the transparent base material not covered with the nonwoven fabric layer”, does not specifically set forth (1) which of the two transparent base materials the adhesive layer is provided on, or (2) which of the two surfaces of the transparent base material the adhesive layer is provided on.


In looking to the instant specification as a whole, there appears to be several different possible adhesive layers disclosed. The various configurations of these adhesive layers and the deficiencies of each embodiment for supporting the current language of claim 6 are as follows:
In [0046], an adhesive layer is said to be formed between transparent base material (2) and sliced veneer (101). This embodiment appears to refer to an adhesive layer provided between the sliced veneer and the first transparent base material.
In [0048], an adhesive layer is said to be provided as part of the printed layer for adhering to the injection molding resin. This embodiment does not specifically describe which layer(s) the adhesive layer is provided on.
In [0050], the protective layer is said to include an adhesive layer for transferring and adhering the protective layer to the sliced veneer. This adhesive layer is not provided on either of the first or second transparent base materials.
In [0066], the method of manufacturing the molded article is said to involve pouring the injection molding resin into the mold, which adheres to the adhesive layer provided on transparent base material (2) provided on the surface opposite the protective layer (4) of wooden decorative board (1). This embodiment does not specifically distinguish which of the first or second transparent base materials the adhesive layer is provided on.
In [0072], referring to Fig. 4, an adhesive layer is said to be formed on transparent base material (2) on the surface opposite sliced veneer (101) and can be adhered to the injection molding resin during insert molding. This 
In [0081], referring to Figs. 6A-6B, an adhesive layer having an adhesive function with the heat insulating layer and the injection molding resin layer is said to be disposed. This embodiment does not specifically describe which layer(s) the adhesive layer is disposed on and also does not include a second transparent base material.
In [0085], referring to Figs. 6A-6B, an adhesive layer is said to be formed between nonwoven fabric layer (9) and printed layer (3). This embodiment does not include a second transparent base material.
In [0087], an adhesive layer is said to be used to bond two transparent base materials in the case where a transparent base material may be laminated further on the outer side of the second transparent base material. This embodiment does not disclose the adhesive being formed between a transparent base material and a nonwoven fabric layer.
Therefore, since there is no embodiment of the instant specification that specifically discloses the claimed configuration of the adhesive layer, the new limitation of claim 6 directed to the adhesive layer being provided on the exposed surface portion of the second transparent base material is considered new matter that is not supported by the original disclosure.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation reciting “wherein the sliced veneer is impregnated with resin and has an improved light-transmitting property” is indefinite as it is not clear from the language of the claim what the light-transmitting property of the sliced veneer is being compared to when it is said to be “improved”. In looking to the instant specification at [0045], the sliced veneer is said to be impregnated with PEG for the purpose of improving the flexibility and the light-transmitting property of the sliced veneer (see also [0056]). Thus, the claim limitation appears to require that the light-transmitting property of the sliced veneer impregnated with resin is “improved” with respect to the light-transmitting property of the sliced veneer prior to impregnation with resin and will be treated as such for the purposes of applying prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0063722, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided), Yuzawa et al. (US 2002/0031620, previously cited), and Saricam et al. (“Polyester Usage for Automotive Applications”, 10.5772/intechopen.74206).
Regarding claims 1 and 11, Sugiyama et al. teaches a resin component (31; molded article) comprising a veneer (1; sliced veneer) made of a natural wood having unevenness in the form of conduits formed on a surface thereof ([0031], [0045]), an adherence layer (2; first transparent base material) formed of a light-transmitting film ([0034]), a pattern printed layer (9; printed layer) formed on the rear surface of the adherence layer, and a concealment layer (3) formed on a rear surface of the pattern printed layer ([0049], see Fig. 2B reproduced below). Sugiyama et al. further teaches that the resin component (31; molded article) comprises a reinforcement layer (5; resin layer) joined to the rear surface of the wooden decorative board through concealment layer (3) and adhesive layer (4) ([0049], Fig. 2B).

    PNG
    media_image1.png
    221
    482
    media_image1.png
    Greyscale

Fig. 2B in Sugiyama et al. (US 2019/0063722) showing a resin component (31) comprising a veneer (1) having a pattern printed layer (9) formed on a rear surface of a veneer (1) through adherence layer (2) and further comprising a concealment layer (3), an adhesive layer (4), and a reinforcement layer (5).
Although Sugiyama et al. teaches that the adherence layer can be formed of a light-transmitting film to transmit light from the light source toward the veneer ([0034]), the reference does not expressly teach a second transparent base material covering a surface of the printed layer or a material of the first and second transparent base materials.
However, in the analogous art of wooden decorative materials, Tsuruta et al. teaches a decorative sheet (3) comprising a printed wood grain pattern layer (35; printed layer) sandwiched between two transparent thermoplastic resin layers (31, 34; first and second transparent base materials) so that the wood grain pattern is protected from damage due to scratches or exposure to solvents by the two resin layers (Fig. 6, [0022]). Tsuruta et al. further teaches that the material of the transparent thermoplastic resin layers can be selected from a variety of thermoplastic resins, including polyethylene terephthalate, acrylic-based resins, or polycarbonate resin ([0013], [0020], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin component of Sugiyama et al. by providing second transparent base material covering a surface of the printed layer so that that the printed layer is directly sandwiched between two transparent base materials and by selecting an appropriate material for the transparent base materials such as a polycarbonate film, as taught by Tsuruta et al., for the benefit of protecting the printed layer from damage.
Sugiyama et al. in view of Tsuruta et al. does not expressly teach a nonwoven fabric layer covering a surface of the second transparent base material opposite the 
The veneer sheet comprises a veneer (11; sliced veneer) formed of sliced wood, and a non-woven fabric (19) bonded to the veneer by an adhesive (18) ([0046], [0086], [0100], Fig. 5). Yuzawa et al. teaches that the non-woven fabric is interposed between the veneer and the substrate in order to prevent cracking of the veneer, thereby enhancing workability, and to function as an anchoring layer for the substrate ([0047], [0078]). Yuzawa et al. further teaches that the non-woven fabric is transparent so as to allow light to pass through to the surface of the veneer in order to achieve the decorative effects of the invention ([0046]-[0047]).
Since Sugiyama et al. and Yuzawa et al. both relate to wooden veneer-based decorative materials that display decorative effects upon being backlit by a light source, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. by including a light-transmitting nonwoven fabric layer on a rear surface thereof (i.e. covering a surface of the second transparent base material opposite the printed layer), as taught by Yuzawa et al., in order to reinforce and prevent cracking of the veneer and to function as an anchor for the injection molding resin while maintaining the light-transmitting properties of the wooden decorative board.
Although Yuzawa et al. teaches that the reinforcing non-woven fabric can be formed of polyester or vinylon ([0092]), the reference does not expressly teach that the non-woven fabric can be made of PET or PE. However, in the analogous art of nonwoven materials for automotive applications, Saricam et al. teaches that polyethylene terephthalate (PET) is the predominant fiber used in the manufacturing of automotive textiles due to its low cost, high abrasion and heat resistance, and high strength and stiffness (Abstract; p. 71, Table 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. and Yuzawa et al. by selecting PET as the material of the nonwoven fabric layer, as suggested by Saricam et al., according to its suitability for use in automotive textiles due to its low cost and desirable mechanical properties.
Regarding claim 3, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., and Saricam et al. teaches all of the limitations of claim 1 above, and Sugiyama et al. further teaches that the printed layer is formed of a layer having a light-transmitting property (9; pattern printed layer, [0051]) and a layer having no light-transmitting property (3; concealment layer, [0035]).
Regarding claim 7, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., and Saricam et al. teaches all of the limitations of claim 1 above, and Sugiyama et al. further teaches that the second surface of the veneer may be provided with a treatment, such as a hard coating (protective layer
Regarding claim 8, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., and Saricam et al. teaches all of the limitations of claim 1 above. Although Sugiyama et al. further teaches that the veneer may be impregnated with an impregnation material such as a pigment, a dye, a phosphorescent material, or a fluorescent material, depending on the desired design characteristics ([0045]), the reference does not expressly teach that the impregnation material is a resin or that the impregnated veneer has an improved light-transmitting property. However, Yuzawa et al. further teaches that the veneer may be impregnated with a transparent synthetic resin in order to increase the transparency of the veneer, thus improving the appearance of the composite article ([0012], [0022], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsuruta et al. and Yuzawa et al. by impregnating the sliced veneer with a resin, as taught by Yuzawa et al., in order to increase the transparency of the veneer to thus enhance the decorative effects of the wooden decorative board.







Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2019/0063722, previously cited) in view of Tsuruta et al. (JP 2003-127283, machine translation previously provided), Yuzawa et al. (US 2002/0031620, previously cited), and Saricam et al. (“Polyester Usage for Automotive Applications”, 10.5772/intechopen.74206) as applied to claim 1 above, and further in view of Hama et al. (US 2022/0024178).
Regarding claim 6, Sugiyama et al. in view of Tsuruta et al., Yuzawa et al., and Saricam et al. teaches all of the limitations of claim 1 above. Although Yuzawa et al. further teaches that the non-woven fabric (19) is bonded to the veneer (11) by an adhesive (18) ([0046], [0086], [0100], Fig. 5), the combination of references does not expressly teach that the nonwoven fabric layer has a pattern of a specific shape through which a portion of the surface of the second transparent base material is exposed.
However, in the analogous art of backlit decorative articles, Hama et al. teaches a decorative molded article in which an arbitrary pattern is displayed on a surface by transmitting light from a light source (Abstract, [0021]). The decorative molded article can comprise a skin material (10) formed of a printing layer (16) provided on a skin layer (11) such as a PET resin, polycarbonate resin, or acrylic resin, and a light-shielding layer (12) provided on a rear surface of the skin material ([0022], [0025]).
Hama et al. teaches that the light-shielding layer is formed in an arbitrary pattern (pattern of a specific shape), such as by removing portions of the light-shielding layer in a location where light transmission is desired, wherein the light-transmissive pattern is displayed on a surface of the skin material when a light source is turned on (Abstract, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Sugiyama et al. in view of Tsurata et al., Yuzawa et al., and Saricam et al. by forming in the nonwoven fabric layer a pattern of a specific shape through which a portion of the underlying second transparent base material is exposed, as taught by Hama et al., in order to form a light-transmissive pattern to be displayed on the visible surface of the wooden decorative board.


Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 6 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is maintained in the office action above. The Applicant argues on page 4 of the remarks filed January 26, 2022 that paragraphs [0033] and [0082] of the original specification provide support for the new limitations of claim 6, however, it is noted in the rejections above that the claimed configuration wherein the adhesive layer is provided on the exposed surface portion of the second transparent base material does not appear to be fully supported by the instant specification.


Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 5-7 of the remarks filed January 26, 2022, with respect to amended claim 1 have been considered but are moot because they do not address the combination of references being used in the rejections above.
The Applicant argues on page 5 that the previously applied reference to Oono et al. does not disclose the newly added limitations of claim 1 directed to the nonwoven fabric layer. In light of the amendments to claim 1, the previous rejections under 35 U.S.C. 102(a)(1) over Oono et al. are withdrawn.
The Applicant further argues on pages 5-6 that the combination of Takahashi in view of Tsuruta et al. and Ziegler et al. also does not disclose the newly added limitations of claim 1 directed to the nonwoven fabric layer. In light of the amendments to claim 1, Sugiyama et al. is used as the primary reference in combination with Tsuruta et al., Yuzawa et al., and Saricam et al. in the rejections above to address the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arai (US 2020/0307302) teaches a decorative molded article comprising a wood veneer (4), a light-permeable reinforcing member (3) made of a nonwoven fabric, and a synthetic resin base (3) formed by injection molding ([0032]-[0037]).
Kontani (US 2020/0198535) teaches an illumination device that includes a light source and a laminate that displays a predetermined design on a front surface by transmitting light emitted by the light source (Abstract, Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785